I cannot concur in the opinion and judgment of the majority in this case on the question of usury. I think the plea of usury as incorporated in the answer of the appellants in this case was, inferentially at least, held to be suffiicent by this Court in the case of Tucker as Trustee of Bula E. Croker, Bankrupt, *Page 428 
et al., v. Crown Corporation, 146 Fla. 329, 200 So. 844. The evidence on this question is familiar to counsel for the parties and to the members to this Court, and no good purpose could be subserved by reviewing this evidence. Suffice it to say that in my opinion the plea of usury was sufficiently proven, upon the principles laid down by this Court in the following cases: Purvis v. Frink, 57 Fla. 519, 46 So. 1023; Wilson v. Conner, et al., 106 Fla. 6, 142 So. 606; Sullivan v. Thumm, 101 Fla. 1412, 136 So. 439; Hopkins v. Otto,118 Fla., 865, 160 So. 203; Sherman v. Myers, 108 Fla. 129, 146 So. 213, and Ritcher Jewelry Company Inc. v. Schweinert, 125 Fla. 199,169 So. 750 and the cases cited therein.
The statute involved is Section 6938 C.G.L., 4851, R.G.S., now appearing as Section 687.03 Florida Statutes 1941. This statute provides inter alia that it shall be usury for any corporation, or for any agent, officer or other representative of any corporation, to reserve, charge or take for any loan or advance of money, a rate of interest greater than ten percent per annum either directly or indirectly, by way of commission for advances, or by any contract, contrivance or device whatever, whereby the debtor is required or obligated to pay a sum of money greater than the "actual principal sum received"
together with interest at the rate of ten per cent.
As I understand the evidence in this case, the mortgage loan here under review was clearly usurious under the above statute and our decisions construing it. I must therefore dissent.
  TERRELL and BUFORD, JJ., concur. *Page 429